Title: To Thomas Jefferson from Maupin, 20 January 1789
From: Maupin
To: Jefferson, Thomas



Monsieur
Paris le 20 janvier 1789

Que les nations se dérobent mutuellement leurs secrets, elles ne font en cela qu’user du droit naturel; mais qu’elles profitent des découvertes d’un Etranger, qui les a données pour elles, comme pour son propre pays, sans lui en marquer aucune espece de reconnoissance, ce n’est, ce me semble, de leur part, ni grandeur, ni justice, ni peut etre même entendre leurs veritables interets. Ce qu’il y a de certain, Monsieur, et pour le bien même des Etats unis, je crois devoir le dire à Votre Excellence, c’est que j’ai donné mes découvertes pour l’Amerique comme pour l’Europe, que je les ai annoncées à Monsieur Francklin comme tres utiles pour son pays, et que si les plantations de la vigne y eussent eté faites suivant mes principes, elles auroient beaucoup moins couté, la vigne rapporteroit davantage, et les raisins muriroient plutôt. Il est encore certain, qu’en y faisant les vins comme je l’enseigne, ils seroient beaucoup meilleurs. Enfin il est certain que si mes travaux m’eussent eté moins onereux, et que l’on m’eut fait l’honneur de me marquer plus d’estime et de gratitude, j’aurois donné un assez grand nombre de découvertes économiques, en differens genres, tres precieuses, dont toute la societé profiteroit, et qui peut etre seront entierement perdues pour elle, parce que le peu de retour que j’ai eprouvé, en me decourageant, m’a forcé de les garder dans mon portefeuille, ou meme dans ma tête.
Quoiqu’il en soit de ces reflexions generales, comme Votre Excellence m’a fait l’honneur de s’inscrire pour l’ouvrage que j’avois proposé par souscription, j’ai l’honneur de lui annoncer celui que je viens de donner. J’espere que, judicieuse comme elle est, elle jugera par la préface, la table et les questions que j’ai l’honneur de mettre sous ses yeux, que cet ouvrage ne pourroit qu’etre tres utile à sa Nation.
J’ai l’honneur d’etre avec un profond respect Monsieur votre tres humble et tres obeissant serviteur

Maupin

